         Case:18-06747-BKT13 Doc#:7 Filed:11/26/18 Entered:11/26/18 09:42:45                         Desc:
                          Chapter 7 and 13 Filing Review Page 1 of 1
                            IN THE UNITED STATES BANKRUPTCY COURT
                                        District of Puerto Rico



IN RE:                                                    Case No. 18−06747 BKT
JOSE ANTONIO OLMEDA MIRANDA
dba JA CONTRACTORS, dba NAVARRO'S CAFE                    Chapter 13

xxx−xx−2764
                                                          FILED & ENTERED ON 11/26/18
                      Debtor(s)



           NOTICE OF CHAPTER 7 AND 13 CASE FILING REVIEW AND POSSIBLE DISMISSAL
                                [INDIVIDUAL DEBTORS ONLY]

       The following marked documents have not been filed. The clerk will follow up if an extension of time
    under the terms of Fed.R. of Bankr.P. 1007(c) and 9006(b)(1) is timely filed. Otherwise, if within 45 days
    after the date of the filing of the petition the documents have not yet been filed, it will result in the
    automatic dismissal of the case as provided in 11 U.S.C. § 521 (i)(1).

       SCHEDULES [Official Form B106/B206]
         SUMMARY OF SCHEDULES
         SCHEDULE A/B − Property
         SCHEDULE C − Property Claimed as Exempt
         SCHEDULE D − Creditors Holding Secured Claims
         SCHEDULE E/F − Creditors who have unsecure Claims
         SCHEDULE G − Executory Contracts and Expired Leases
         SCHEDULE H − Codebtors
         SCHEDULE I − Current Income of Individual Debtor(s)
         SCHEDULE J − Current Expenditures of Individual Debtor(s)
         SCHEDULE J−2 − Expenses for Separate Household of Debtor #2 − [Official Form B106J−2]
       Statement of Financial Affairs [Official Form B107] : signed by debtor
       Chapter 7 Individual Debtor's Statement of Intention − [Official Form B108]
       Chapter 7 Statement of Current Monthly Income and Means Test Calculation [Official Form
    B122A−1 & B122A−1 supl]
       Chapter 13 Statement of Current Monthly Income and Disposable Income Calculation [Official Form
    B122C−1 & B122C−2]
       Declaration of Bankruptcy Petition Preparer [Official Form B119B]

                                                         MARIA DE LOS ANGELES GONZALEZ, ESQ.
                                                         Clerk of the Court
                                                         By: GRACIELA MUNIZ
                                                         Deputy Clerk
